Title: The Committee for Foreign Affairs to the American Commissioners, 7 August 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
In Committee for foreign Affairs PhiladelphiaAug 7th 1777
Inclosed are duplicates of Commissions and Instructions for William Lee and Ralph Izard Esqrs and Triplicates of Letters No. 1. 2. 3. 4. 5. 6.

Since our last No. 6 a Variety of Circumstances in the military Department have happened, many of which are so intricate and unfinished as not to enable us to draw any just Conclusion therefrom. Immediately after the unsuccessful Attempt made by Genl. Howe to cut off a Division of our Army under Lord Sterling as mentioned in No. 6. The whole Body of the Enemy retreated to Staten Island, embarked on board their Fleet and on the 23d of July put to Sea, On the 27th. they were off the Capes of Delaware. Genl. Washington with the Army arrived at German Town the 29th. On the 31st. the Enemy’s Fleet stood out again to Sea. They made a 2d appearance at the Capes, but did not attempt to come in; we have had no Account of them. As this Packet goes from the Eastward you will probably be furnished with something from that quarter before she sails.
Our worst news is, we have lost Tyconderoga; whether by Neglect or Necessity, Cowardice or good Conduct will appear afterwards. Congress have ordered Gen. Gates to that Department, and have directed that Genls. Schuyler and St. Clair appear at Head Quarters that Enquiry may be made into their Conduct of this mysterious Affair. In the Philada. News Papers of July 16th, and 23d, and Aug. 5th, and 6th, you will see Genls. Schuyler and St. Clair’s Letters, and the Resolves of Congress.
We have been fortunate enough to take and unfortunate enough to lose the Fox Frigate. She was made a Prize of by Capts. Manly and McNeal but a 40 and 64 being in sight when she struck she was afterwards retaken by them.
Major General Prescott who commanded the Enemy’s forces at Rhode Island was seized and made Prisoner by a small Party under Lt. Col. Barton; see Genl. Washington’s Letter to Congress in the Philadelphia News Papers July 23d. Congress have presented the Col. with a Sword, and also Lt. Col. Meigs with another who performed a Gallant Exploit on Long Island, bringing off near an hundred Prisoners and destroying a large quantity of Forage.
Were it not for Tyconderoga we should have nothing but good News to write; and even that may in the End be as lucky a Circumstance to the general Cause as their attempting to pass through the Jersie’s last Winter. We have a fine healthy Army, anxious for nothing so much as to meet the Enemy. Surely, it must appear a ridiculous thing in Europe that Genl. Howe should be thus shunning the Army he came to conquer, and wasting his Time in running up and down the Coast with his whole Fleet at this hot Season of the Year; when the Ministry in England and perhaps Lord Stormont at Paris have given out that he has penetrated an hundred miles or more up the Country. We are with great Respect Gentlemen Your most humble Servants
Benja: HarrisonRobt MorrisJames Lovell
 PS Please to forward the Letters directed to Arthur Lee Esqr. and those to Mr. Dumas, Paragraphs of which relate to you.
  Honble. Benja: Franklin Arthur Lee Silas Deane Esqrs.No. 7.Triplicate
 
Notation: Committee of Foreign Affairs Augt 7. 1777
